DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Applicant’s amendment filed 03/01/2021 has been entered and fully considered. Claims 1-3, 7-13, 15, 16, 18-22, 25-31, 33, 35 and 37-39 are pending, of which claim 2 is currently amended. Claims 4-6, 14, 17, 23, 24, 32, 34 and 36 are cancelled. No new matter has been added.
The previous rejections under 35 USC 103 are withdrawn, however the pending claims are now rejected on new grounds under 35 USC 103 in view of newly found prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 7-13, 15, 16, 18-22, 27-31, 35 and 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0285372 A1 (Lee) in view of US 2005/0079420 A1 (Cho) and US 6365300 B1 (Ota).

    PNG
    media_image1.png
    500
    780
    media_image1.png
    Greyscale

Regarding claims 1-3, 8, 9, 12, 15, 28-31, 35 and 37, Lee discloses a solid-state battery composite structure 10 comprising a cathode current collector layer 12, which is in contact with a cathode layer 14, which is in contact with a rapid-deposit solid electrolyte layer 16, which is in contact with a thin, stable solid electrolyte layer 18, which is in contact with a lithium anode layer 20 (metallic lithium layer, electroactive material layer comprising an electroactive species), which is in contact with an anode current collector layer 22 [0026], and optionally an additional rapid-deposit solid electrolyte layer 26 between cathode layer 14 and rapid deposit solid electrolyte layer 16 [0027]. See Fig. 2, reproduced above. The thin, stable solid electrolyte layer 18 is equivalent to the claimed substantially continuous and substantially nonporous buffer layer, and is made of a material which is a facile conductor of lithium ions between the cathode and the anode, and which may include glass-forming compounds comprising lithium, oxygen, nitrogen, and/or carbon, for example, lithium phosphorus oxynitrides, LiCO3, Li2O and/or Li3N, among others [0017], [0018]. The rapid-deposit solid electrolyte layer 16 is equivalent to the claimed substantially continuous and substantially nonporous protective layer, and may be made of lithium nitride [0019]. The combination of the lithium anode layer 20, the thin, stable solid electrolyte layer 18 and the rapid-deposit solid electrolyte layer 16 is 
Lee does not specifically teach a combination of materials in the thin, stable solid electrolyte layer that has the claimed molar or weight percentages of lithium, nitrogen and oxygen and the claimed molar ratio of lithium to carbon.
Cho teaches that a lithium metal anode may be pretreated by depositing an inorganic material having an ionic conductivity on it [0021], wherein the inorganic material for pretreating the lithium metal may have a high ionic conductivity for lithium ions and may be a mixture of materials, including among others, lithium nitride, lithium carbonate and/or lithium phosphorous oxynitride, for example [0023]. In particular, the lithium carbonate may be included in the pretreatment layer, despite having very low ionic conductivity, because it cracks uniformly as charging and discharging cycles repeat, thus allowing lithium ion conduction [0024]. 
Ota teaches an electrolytic layer that is formed by an inorganic solid electrolyte that prevents the growth of dendrites on the metallic lithium, suppresses reaction between the organic electrolysis solution and the negative electrode, and suppressed the temperature rise in the battery even at the time of overcharging [3:10-20], wherein examples of the inorganic solid electrolytes include, among others, an oxide family, a nitride family, and/or an oxynitride family [3:42-49]. It is desirable that the inorganic solid electrolyte layer contain an elementary lithium of not less than 30 atm. % and not more than 65 atm. %, because if less than 30 atm. %, the 
Therefore it would have been obvious to one of ordinary skill in the art to include carbon in the form of lithium carbonate, as in Cho, in the thin, stable solid electrolyte layer of Lee, because it cracks uniformly as charging and discharging cycles repeat, thus allowing lithium ion conduction, and to include lithium in an amount between 30 mol% and 65 mol%, as well as oxygen and/or nitrogen, as in Ota, because it would improve ionic conductivity and bonding with the lithium anode. It furthermore would have been obvious to optimize the molar and/or weight percentage of lithium in order achieve a desired balance of high ionic conductivity and bonding quality with dense continuous film quality and low electronic conductivity, to optimize the oxygen and nitrogen molar and/or weight percentages in order to increase the bonding quality and ionic conductivity without negatively impacting the content of the other components, and to optimize the molar ratio of lithium to carbon, in order to balance the high ionic conductivity and bonding quality provided by the lithium with the uniform cracking provided by the carbon. Note that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955). See MPEP 2144.05 II.
With regard to the limitation in claim 2 that the protective layer is formed using a gas, a plasma, a material, or a fluid that is reactive with the electroactive material layer, it is noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. 
Regarding claims 7, 10 and 11, the combination of Lee, Cho and Ota does not explicitly teach the morphology of the buffer layer having the composition taught by the combination. However it is considered that the morphology depends on the composition, and thus optimizing the composition to have the claimed ranges as taught by the combined references would naturally lead to the claimed ceramic, amorphous, and polycrystalline morphologies of the buffer layer. See MPEP 2112.01. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255,195 USPQ 430, 433 (CCPA 1977).
Regarding claim 13, Lee further discloses that the buffer layer may be substoichiometric [0017].
In re Best, 562 F.2d 1252, 1255,195 USPQ 430, 433 (CCPA 1977). 
Regarding claims 18 and 19, Lee further teaches that the thickness of the buffer layer is between about 10 and about 100 nm [0017] and the thickness of the lithium nitride layer is about 650 nm to about 1000 nm [0021]. Although the claimed ranges are not specifically disclosed, they nevertheless would have been obvious to one of ordinary skill in the art because they overlap with the disclosed ranges. See MPEP 2144.05 I. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 38, Ota further teaches that the electrolytic layer desirably has a lithium-ion conductivity of 10-5 S/cm or more at 25°C in order for lithium ions to flow mainly through the electrolytic layer [5:15-19].
-5 S/cm or more at 25°C, and as high as 10-3 to 10-2 S/cm, in order for lithium ions to flow mainly through the electrolytic layer [3:65-67, 5:15-35]. Although the claimed range is not specifically disclosed, it nevertheless would have been obvious to one of ordinary skill in the art because it overlaps with the disclosed range. See MPEP 2144.05 I. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Claims 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0285372 A1 (Lee) in view of US 2005/0079420 A1 (Cho) and US 6365300 B1 (Ota), as applied to claims 1-3, 7-13, 15, 16, 18-22, 27-31, 35 and 37-39 above, and further in view of US 2011/0177398 A1 (Affinito).
The combination of Lee, Cho and Ota teaches the electrode structure of claim 12, as shown above, but does not teach a release layer disposed on a surface of at least one of the electroactive material layer and the protective layer and a carrier substrate disposed on the release layer. However Affinito teaches forming a protective structure on a lithium electrode, wherein a release layer is provided on the surface of the lithium electrode and a carrier substrate is on the release layer, so as to allow more extreme processing conditions to be used when fabricating the electrode [0106], [0107], [0111]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to include a carrier substrate on a release layer on a surface of the metallic lithium layer of Lee, as taught by Affinito, with the reasonable expectation of facilitating fabrication of the electrode structure.
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0285372 A1 (Lee) in view of US 2005/0079420 A1 (Cho) and US 6365300 B1 (Ota), as applied to claims 1-3, 7-13, 15, 16, 18-22, 27-31, 35 and 37-39 above, and further in view of US 6025094 (Visco).
The combination of Lee, Cho and Ota teaches the electrode structure of claim 1, as shown above, but does not teach that the buffer layer and the lithium nitride layer comprise dopants. Visco however teaches doping protective glasses for anodes because it increases the ionic conductivity of the glass (7:66-8:24). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to include dopants in the buffer layer and lithium nitride layer of Lee, with the reasonable expectation of increasing their ionic conductivity.

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 03/01/2021, with respect to the rejections of claims 1-3, 7-13, 15, 16, 18-22, 25-31, 33, 35 and 37-39 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727